IN THE COMMONWEALTH COURT OF PENNSYLVANIA

League of Women Voters of Pennsylvania, :
Carmen Febo San Miguel, James Solomon, :
John Greiner, John Capowski, Gretchen     :
Brandt, Thomas Rentschler, Mary Elizabeth :
Lawn, Lisa Isaacs, Don Lancaster, Jordi   :
Comas, Robert Smith, William Marx,        :
Richard Mantell, Priscilla McNulty,       :
Thomas Ulrich, Robert McKinstry,          :
Mark Lichty, Lorraine Petrosky,           :
                          Petitioners     :
                                          :
             v.                           : No. 261 M.D. 2017
                                          :
The Commonwealth of Pennsylvania;         :
The Pennsylvania General Assembly;        :
Thomas W. Wolf, In His Capacity           :
As Governor of Pennsylvania;              :
Michael J. Stack III, In His Capacity As  :
Lieutenant Governor of Pennsylvania And :
President of the Pennsylvania Senate;     :
Michael C. Turzai, In His Capacity As     :
Speaker of the Pennsylvania House of      :
Representatives; Joseph B. Scarnati III,  :
In His Capacity As Pennsylvania Senate    :
President Pro Tempore; Robert Torres,     :
In His Capacity As Acting Secretary of    :
the Commonwealth of Pennsylvania;         :
Jonathan M. Marks, In His Capacity        :
As Commissioner of the Bureau of          :
Commissions, Elections, and Legislation   :
of the Pennsylvania Department of State,  :
                          Respondents     :


                                  ORDER

           NOW, this 8th day of February, 2018, upon consideration of the

Motion of the General Assembly of the Commonwealth of Pennsylvania to Report
Unreported Opinion and petitioners’ answer thereto, said motion is granted. It is

hereby ordered that the Memorandum and Order filed November 22, 2017 shall be

designated OPINION rather than MEMORANDUM AND ORDER, and it shall be

reported.




                                        P. KEVIN BROBSON, Judge
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


League of Women Voters of Pennsylvania, :
Carmen Febo San Miguel, James Solomon, :
John Greiner, John Capowski, Gretchen     :
Brandt, Thomas Rentschler, Mary Elizabeth :
Lawn, Lisa Isaacs, Don Lancaster, Jordi   :
Comas, Robert Smith, William Marx,        :
Richard Mantell, Priscilla McNulty,       :
Thomas Ulrich, Robert McKinstry,          :
Mark Lichty, Lorraine Petrosky,           :
                          Petitioners     :
                                          :
             v.                           : No. 261 M.D. 2017
                                          :
The Commonwealth of Pennsylvania;         :
The Pennsylvania General Assembly;        :
Thomas W. Wolf, In His Capacity           :
As Governor of Pennsylvania;              :
Michael J. Stack III, In His Capacity As  :
Lieutenant Governor of Pennsylvania And :
President of the Pennsylvania Senate;     :
Michael C. Turzai, In His Capacity As     :
Speaker of the Pennsylvania House of      :
Representatives; Joseph B. Scarnati III,  :
In His Capacity As Pennsylvania Senate    :
President Pro Tempore; Robert Torres,     :
In His Capacity As Acting Secretary of    :
the Commonwealth of Pennsylvania;         :
Jonathan M. Marks, In His Capacity        :
As Commissioner of the Bureau of          :
Commissions, Elections, and Legislation   :
of the Pennsylvania Department of State,  :
                          Respondents     :


BEFORE: HONORABLE P. KEVIN BROBSON, Judge


OPINION BY JUDGE BROBSON                 FILED: November 22, 2017
             Presently before the Court for disposition are various discovery matters,
which raise, inter alia, the applicability of Article 2, Section 15 of the Pennsylvania
Constitution, also known as the Speech and Debate Clause. Respondents the
Pennsylvania General Assembly, Speaker of Pennsylvania House of Representatives
Michael C. Turzai, and President Pro Tempore of the Pennsylvania Senate Joseph B.
Scarnati III (Legislative Respondents) contend that much, if not all, of the discovery
that Petitioners seek in this matter is barred by the immunity afforded under the
Speech and Debate Clause, which Legislative Respondents maintain is absolute.
Petitioners, by contrast, contend that federal courts hearing gerrymandering
challenges throughout the country have recognized only a qualified legislative
privilege, allowing discovery of the type that Petitioners seek here. See, e.g.,
Bethune-Hill v. Va. State Bd. of Elections, 114 F. Supp. 3d 323 (E.D. Va. 2015).
Petitioners also directed the Court to the Florida Supreme Court decision in League
of Women Voters of Florida v. Florida House of Representatives, 132 So. 3d 135
(Fla. 2013) (LWV of Fl.), which also recognized only a qualified legislative privilege
in the context of a gerrymandering challenge.
             Pennsylvania’s Speech and Debate Clause provides, in relevant part:
“The members of the General Assembly . . . for any speech or debate in either House
. . . shall not be questioned in any other place.” Pa. Const., Art. 2, § 15. The
Pennsylvania Supreme Court has held that the scope of Pennsylvania’s Speech and
Debate Clause is indistinguishable from its counterpart in the United States
Constitution. Consumers Educ. and Prot. Ass’n v. Nolan, 368 A.2d 675, 681
(Pa. 1977). Following United States Supreme Court precedent, the Pennsylvania
Supreme Court held that the Speech and Debate Clause must be construed “broadly
in order to protect legislators from judicial interference with their legitimate


                                          2
legislative activities.” Id. at 680-81 (emphasis added). Our Supreme Court has
further explained the breadth of the protection as follows:
             [T]he immunity of the legislators must be absolute as to
             their actions within the “legitimate legislative sphere.”
             To accomplish this we must not only insulate the legislator
             against the results of litigation brought against him for acts
             in the discharge of the responsibilities of his office, but
             also relieve him of the responsibility of defending against
             such claims.
Consumer Party of Pa. v. Cmwlth., 507 A.2d 323, 331 (Pa. 1986), abrogated on
other grounds by Pennsylvanians Against Gambling Expansion Fund, Inc. v.
Cmwlth., 877 A.2d 383 (Pa. 2005). “It is undisputed that legislative immunity
[under the Speech and Debate Clause] precludes inquiry into the motives or purposes
of a legislative act.” Government of the Virgin Islands v. Lee, 775 F.2d 514, 522
(3d Cir. 1985).
             Not all activities of state legislators, however, are protected. To be
protected, the activity in question must fall within “the sphere of legitimate
legislative activity.” Id.; see Gravel v. United States, 408 U.S. 606, 624-25 (1972);
Firetree Ltd. v. Fairchild, 920 A.2d 913, 920 (Pa. Cmwlth. 2007), appeal denied,
946 A.2d 689 (Pa. 2008); but see United States v. Brewster, 408 U.S. 501, 512 (1972)
(noting that legislators often engage in activities—e.g., constituent service and
newsletters—that are not purely legislative and thus not protected by Speech and
Debate Clause of United States Constitution). The protections of the Speech and
Debate Clause are not, however, confined to the walls of the Pennsylvania House or
Pennsylvania Senate Chambers. They also extend to “fact-finding, information
gathering, and investigative activities,” which “are essential prerequisites to the
drafting of bills and the enlightened debate over proposed legislation.” Government
of the Virgin Islands, 775 F.2d at 521. It is also now well-settled that the protections

                                           3
of the Speech and Debate Clause extend to legislative staff. See Gravel, 408 U.S. at
616-22.
             Underlying the speech and debate privilege is the preservation of the
structure in our state constitution of separate but equal branches of government:
“Two interrelated rationales underlie the Speech or Debate Clause: first, the need to
avoid intrusion by the Executive or Judiciary into the affairs of a coequal branch,
and second, the desire to protect legislative independence.” United States v. Gillock,
445 U.S. 360, 369 (1980) (emphasis added). “In our system, ‘the clause serves the
additional function of reinforcing the separation of powers so deliberately
established by the Founders.’” Eastland v. U.S. Servicemen’s Fund, 421 U.S. 491,
502 (1975) (quoting United States v. Johnson, 383 U.S. 169 (1966)). As a coequal
branch with the Pennsylvania General Assembly, Pennsylvania state courts are so
constrained. Federal courts, however, are not. Federal courts are not compelled to
honor state constitutional protections afforded to state legislatures. This explains
why the federal gerrymandering cases on which Petitioners rely are neither
dispositive nor persuasive. The opinions in those cases invariably address only
whether state legislators are entitled to “state legislative immunity,” a qualified
privilege sourced not in constitutional law, but in federal common law.
             In Bethune-Hill, an opinion Petitioners rely upon, the plaintiffs initiated
a federal lawsuit, challenging certain state house districts as unlawful racial
gerrymanders in violation of the Equal Protection Clause of the United States
Constitution. The plaintiffs served discovery on the Virginia House of Delegates
(Va. House), seeking both internal and external communications relating to the
redistricting process. The Va. House asserted “legislative privilege” to shield the
production of certain documents. In addressing the claim of privilege, the District


                                           4
Court distinguished legislative immunity and privilege for federal legislators, which
is derived from the Speech and Debate Clause of the United States Constitution,
from state legislative immunity recognized by federal courts:
             [F]ederal legislators are entitled to an absolute legislative
             immunity grounded in the Constitution for any civil or
             criminal action based in substance or evidence upon acts
             performed within the “sphere of legitimate legislative
             activity.” This immunity is further safeguarded by an
             absolute legislative privilege preventing compelled
             testimony or documentary disclosure regarding legislative
             activities in support of such claims.
                    ...
                    State legislative immunity differs, however, from
             federal legislative immunity in its source of authority,
             purpose, and degree of protection. Unlike federal
             legislative immunity, which is grounded in constitutional
             law, state legislative immunity in federal court is governed
             by federal common law. Moreover, the principles
             animating immunity for state legislators under common
             law—while significant—are distinguishable from these
             principles underlying the constitutional immunity
             afforded federal legislators.
Bethune-Hill, 114 F. Supp. 3d at 332-33 (citation omitted) (emphasis added). The
District Court specifically noted that the “separation of powers” concerns implicated
where a federal court interferes in the affairs of Congress are of greater weight and
importance than any concern about federal interference in a state legislative process.
Id. at 333. Moreover, the District Court cited to the Supremacy Clause of the United
States Constitution as empowering the federal courts to enforce federal law over any
competing state protections. Id. Under federal common law, state legislative
privilege and state legislative immunity is “qualified based on the nature of the claim
at issue.” Id. at 334.



                                          5
               Legislative Respondents clearly are not invoking qualified legislative
privilege and immunity under federal common law; rather, they are invoking
absolute legislative privilege and immunity based on the Speech and Debate Clause
of the Pennsylvania Constitution. This Court is as duty bound to honor this
constitutional provision in a lawsuit involving the actions of state legislators as is a
federal court bound to honor the identical absolute legislative privilege and
immunity sourced in the United States Constitution in a lawsuit involving the actions
of federal legislators.1
               Relying, then, on relevant state and federal precedent in this area, the
Court concludes that Legislative Respondents in this case enjoy absolute legislative
immunity under Article 2, Section 15 of the Pennsylvania Constitution. This
immunity extends to activities within the “sphere of legitimate legislative activity.”
In their Petition for Review, Petitioners challenge the constitutionality of
the 2011 reapportionment of Pennsylvania’s congressional seats and the resulting
congressional district maps.               It is undisputed that Pennsylvania drew
the 2011 congressional map through a legislative process, which resulted in the
Congressional Redistricting Act of 2011, Act of December 22, 2011, P.L. 599,
25 P.S. §§ 3596.101-.1510 (Act 131 of 2011). Accordingly, the consideration and

       1
          Petitioners’ reliance on LWV of Fl. is similarly misplaced. Although that case, like this
one, involved a state court challenge to a congressional redistricting plan and the assertion of a
legislative privilege in response to discovery requests, different substantive law dictated the
outcome in that case. Specifically, as the Florida Supreme Court noted in its opinion, the Florida
Constitution does not include a speech and debate clause. LWV of Fl., 132 So. 3d at 143. In the
absence of an express legislative privilege, the Florida Supreme Court, recognizing separation of
powers concerns, opted to adopt a common law qualified legislative privilege, similar to that
recognized by federal courts. See Bethune-Hill. Additionally, the state supreme courts in Virginia
and Rhode Island, states that have a speech and debate clause in their state constitutions, have held
that the speech and debate clause precluded access to legislative materials regarding redistricting.
See Edwards v. Vesilind, 790 S.E. 2d 469 (Va. 2016); Holmes v. Farmer, 475 A.2d 976 (R.I. 1984).

                                                 6
passage of Act 131 of 2011 was unquestionably a legitimate legislative activity. It is
also beyond question that the activities of state legislators and their staff that fall
within the sphere of this legitimate legislative activity are protected under the Speech
and Debate Clause of the Pennsylvania Constitution. Accordingly, this Court lacks
the authority to compel testimony or the production of documents relative to the
intentions, motivations, and activities of state legislators and their staff with respect
to the consideration and passage of Act 131 of 2011.
               AND NOW, this 22nd day of November, 2017, with the foregoing legal
principles in mind, the Court now considers the current discovery disputes relating
to the 2011 Plan2 as raised in (1) the objections of Legislative Respondents to
Petitioners’ notice of intent to serve subpoenas pursuant to Pa. R.C.P. No. 4009.21,
filed with this Court on August 9, 2017, (2) Legislative Respondents’ objections to
Petitioners’ notice of intent to serve a subpoena pursuant to Pa. R.C.P. No. 4009.21
on Thomas W. Corbett, former Governor of the Commonwealth of Pennsylvania
(Governor Corbett), filed with this Court on August 28, 2017, (3) Petitioners’ motion
to strike objections to their notice of intent to serve subpoenas, filed with this Court
on September 12, 2017, (4) Legislative Respondents’ and the General Assembly’s
response to Petitioners’ motion to strike objections to their notice of intent to serve
subpoenas filed with this Court on September 26, 2017, and (5) assertions of
privilege by Legislative Respondents with respect to Petitioners’ first set of
interrogatories and document requests, and makes the following rulings:

      2
          For purposes of the subpoenas, Petitioners define the “2011 Plan” as
      the 2011 Congressional Redistricting Plan for Pennsylvania that was signed into
      law in 2011 by the Governor of Pennsylvania, any preliminary or draft plans that
      preceded the 2011 Congressional Redistricting Plan, and any proposal, strategies
      or plans to redraw Pennsylvania’s congressional districts following the 2010
      Census.
                                                7
              1.    Legislative Subpoenas:           Legislative Respondents object to
the 11 subpoenas noticed by Petitioners and directed to the following individuals
whom Legislative Respondents describe as current and/or former employees,
legislative aides, consultants, experts, and agents of Legislative Respondents: Tony
Aliano, Erik Arneson, Heather Cevasco, Krysjan Callahan, Drew Crompton, Glenn
Grell, John Memmi, William Schaller, Dave Thomas, Gail Reinard, and David W.
Woods (collectively referred to as the Legislative Subpoenas). The Legislative
Subpoenas are hereby QUASHED, as the Court lacks the authority under the Speech
and Debate Clause of the Pennsylvania Constitution to compel the production of the
documents sought therein. In light of this ruling, the Court need not consider the
other bases for objection raised by Legislative Respondents.
              2.    Third-Party Subpoenas:            Legislative Respondents object to
the subpoenas noticed by Petitioners and directed to the Republican National
Committee (RNC), the National Republican Congressional Committee (NRCC), the
Republican State Leadership Committee (RSLC), and the State Government
Leadership Foundation (SGLF) (collectively, Entities), and to Adam Kincaid and
Thomas B. Hofeller (Individuals), whom Legislative Respondents believe are or
have been associated with the RNC or the NRCC (collectively, the Third-Party
Subpoenas).3 The subpoenas directed to the Entities seek:
              1. All documents referring or relating to the 2011 Plan,
              including, but not limited to:
                    a. All proposals, analyses, memoranda, notes, and
                    calendar entries in whatever medium (e.g., paper,
                    computerized       format,  e-mail,    photograph,

       3
         In addition to objecting based on the Speech and Debate Clause, Legislative Respondents
also raised objections on the bases of a privilege under the First Amendment, attorney-client
privilege, attorney work product doctrine, the deliberative process privilege, and the executive
privilege, and that the requests are overly broad and not relevant to Petitioners’ claims.
                                               8
audiotape) they are maintained referring or relating
to the 2011 Plan.
b. All documents referring or relating to all
considerations or criteria that were used to develop
the 2011 Plan, such as compactness, contiguity,
keeping political units or communities together,
equal population, race or ethnicity, incumbent
protection, a voter[’s] or area’s likelihood of
supporting Republican or Democratic candidates,
and any others.
c. All documents referring or relating to how each
consideration or criterion was measured, including
the specific data and specific formulas used in
assessing compactness and partisanship.
d. All documents referring or relating to how each
consideration or criterion affected the 2011 Plan,
including any rule or principle guiding the use of
each consideration or criteria in developing the
2011 Plan.
e. All communications since January 1, 2009,
referring or relating to the 2011 Plan, including all
communications to, from, or between the following
organizations or individuals referring or relating to
the 2011 Plan: [the RNC, the RSLC, REDMAP, the
SGLF, Governor Corbett, former State Senators
Pileggi and Brubaker, State Senators Scarnati,
McIlhinney, Corman, Folmer, White, State
Representatives Metcalfe, Grove, Cox, Dunbar,
Evankovich, Gabler, Grell, Hahn, Kauffman,
Knowles, Krieger, Mustio, Roae, Schlegel-Culver,
Stern, any other member of the General Assembly,
Thomas B. Hofeller, David W. Woods, Erik
Arneson, John Memmi, William Schaller, Drew
Crompton, Dave Thomas, Krysjan Callahan, Tony
Aliano, Glenn Grell, Gail Reinard, Heather
Cevasco, and the Republican Party of
Pennsylvania.]
f. All communications with any consultants,
advisors, attorneys, or political scientists referring
or relating to the 2011 Plan.

                      9
                    g. All communications with any committees,
                    legislators, or legislative staffers referring or
                    relating to the 2011 Plan.
             2. All documents referring or relating to the planning,
             purpose, execution, and results of Project REDMAP from
             its inception through the date of service of this subpoena.
             3. All communications and reports to donors or
             contributors to the [RSLC] or the [SGLF] that refer,
             reflect, or discuss the purpose of or the strategy behind the
             REDMAP project or which report or evaluate the success
             or effectiveness of the REDMAP project in bringing about
             the reapportionment of congressional districts following
             the 2010 Census.
             4. All PowerPoint slides from any training on redistricting
             presented to members of the Pennsylvania General
             Assembly (or their agents, employees, consultants, or
             representatives) or to Pennsylvania Governor Thomas
             Corbett.
The requests set forth in paragraph 1 of the subpoenas directed to the Individuals
seek all documents referring or relating to the 2011 Plan, including, but not limited
to:
             a. All proposals, analyses, memoranda, notes, and
             calendar entries in whatever medium (e.g., paper,
             computerized format, e-mail, photograph, audiotape) they
             are maintained referring or relating to the 2011 Plan.
             b. All documents referring or relating to all considerations
             or criteria that were used to develop the 2011 Plan, such
             as compactness, contiguity, keeping political units or
             communities together, equal population, race or ethnicity,
             incumbent protection, a voter[’s] or area’s likelihood of
             supporting Republican or Democratic candidates, and any
             others.
             c. All documents referring or relating to how each
             consideration or criterion was measured, including the
             specific data and specific formulas used in assessing
             compactness and partisanship.
             d. All documents referring or relating to how each
             consideration or criterion affected the 2011 Plan,
                                          10
            including any rule or principle guiding the use of each
            consideration or criteria in developing the 2011 Plan.
            e. All communications since January 1, 2009, with any
            affiliate of the Republican Party, including, but not limited
            to, the [RNC, the NRCC, the RSLC, REDMAP, or the
            SGLF that refer or relate to the 2011 Plan.
            f. All communications with any consultants, advisors,
            attorneys, or political scientists referring or relating to the
            2011 Plan.
            g. All communications with any committees, legislators,
            or legislative staffers referring or relating to the 2011 Plan.

            Paragraph 1(g) of each of the Third-Party Subpoenas is hereby
STRICKEN based on the Speech and Debate Clause of the Pennsylvania
Constitution.
            Paragraph 1(e) of the subpoenas directed at the Entities is hereby
STRICKEN based on the Speech and Debate Clause of the Pennsylvania
Constitution to the extent that it seeks communications with former State Senators
Pileggi and Brubaker; State Senators Scarnati, McIlhinney, Corman, Folmer, and
White; State Representatives Metcalfe, Grove, Cox, Dunbar, Evankovich, Gabler,
Grell, Hahn, Kauffman, Knowles, Krieger, Mustio, Roae, Schlegel-Culver, Stern,
any other member of the General Assembly; David W. Woods, Erik Arneson, John
Memmi, William Schaller, Drew Crompton, Dave Thomas, Krysjan Callahan, Tony
Aliano, Glenn Grell, Gail Reinard, and Heather Cevasco.
            As to the remaining categories of documents sought in the Third-Party
Subpoenas, it is not clear from the wording that any and all responsive documents
from the Entities and Individuals would fall within the scope of the indemnity and
privilege protected by the Speech and Debate Clause of the Pennsylvania
Constitution. Accordingly, the Court will not strike the Third-Party Subpoenas
outright. Nonetheless, recognizing the Court’s inability to compel production of

                                          11
testimony or documents with respect to matters protected by the Speech and Debate
Clause of the Pennsylvania Constitution, the remaining categories of documents
sought in the Third-Party Subpoenas SHALL BE INTERPETED as excluding those
documents that reflect the intentions, motivations, and activities of state legislators
and their staff with respect to the consideration and passage of Act 131 of 2011.
               3. Governor Corbett Subpoena: Legislative Respondents object to
Petitioners’ notice of intent to serve a subpoena pursuant to Pa. R.C.P. No. 4009.21
on Governor Corbett, filed with this Court on August 28, 2017.4 The subpoena seeks
all documents referring or relating to the 2011 Plan, including, but not limited to:
               a. All proposals, analyses, memoranda, notes, and
               calendar entries in whatever medium (e.g., paper,
               computerized format, e-mail, photograph, audiotape) they
               are maintained referring or relating to the 2011 Plan.
               b. All documents referring or relating to all considerations
               or criteria that were used to develop the 2011 Plan, such
               as compactness, contiguity, keeping political units or
               communities together, equal population, race or ethnicity,
               incumbent protection, a voter or area’s likelihood of
               supporting Republican or Democratic candidates, and any
               others.
               c. All documents referring or relating to how each
               consideration or criterion was measured, including the
               specific data and specific formulas used in assessing
               compactness and partisanship.
               d. All documents referring or relating to how each
               consideration or criterion affected the 2011 Plan,
               including any rule or principle guiding the use of each
               consideration or criteria in developing the 2011 Plan.
               e. All communications since January 1, 2009 with any
               affiliate of the Republican Party, including, but not limited

       4
         In addition to objecting based on the Speech and Debate Clause, Legislative Respondents
also raised objections on the bases of a privilege under the First Amendment, attorney-client
privilege, attorney work-product doctrine, deliberative process privilege and executive privilege,
and that the requests are overly broad and not relevant to Petitioners’ claims.
                                               12
             to, the [RNC, the NRCC, the RSLC, the REDistrictring
             Majority Project (REDMAP), or the SGLF] that refer or
             relate to the 2011 Plan.
             f. All communications with any consultants, advisors,
             attorneys, or political scientists referring or relating to the
             2011 Plan.
             g. All communications with any committees, legislators,
             or legislative staffers referring or relating to the 2011 Plan.
             It not clear from the wording that any and all responsive documents
from Governor Corbett would fall within the scope of the indemnity and privilege
protected by the Speech and Debate Clause of the Pennsylvania Constitution.
Accordingly, the Court will not strike the subpoena outright.                  Nonetheless,
recognizing the Court’s inability to compel production of testimony or documents
with respect to matters protected by the Speech and Debate Clause of the
Pennsylvania Constitution, the categories of documents sought from Governor
Corbett SHALL BE INTERPETED as excluding those documents that reflect the
intentions, motivations, and activities of state legislators and their staff with respect
to the consideration and passage of Act 131 of 2011.
             4. Nothing in this Memorandum and Order precludes Legislative
Respondents from contesting the admissibility of any document secured from a third
party on the basis of legislative immunity and privilege under the Speech and Debate
Clause of the Pennsylvania Constitution. To the extent that the categories set forth
in the subpoenas may be overbroad or not likely to lead to relevant evidence, the
parties and recipients of the subpoenas shall work together to refine the categories
in an appropriate and expeditious manner. Nothing in this Memorandum and Order
precludes the recipients from interposing their own timely objections following
service. Finally, Legislative Respondents cannot raise the Governor’s deliberate
process privilege or the executive privilege.

                                           13
             5. Attorney-Client Privilege and Attorney Work Product Doctrine:
Legislative Respondents cannot raise objections based on attorney-client privilege
or attorney work product doctrine on behalf of entities or persons to whom a
subpoena will be directed.
             6. Privilege Log: Every responsive document withheld pursuant to
any asserted privilege or doctrine must be identified on a privilege log served with
the response to the subpoena.
             7. Petitioners are DIRECTED to serve a copy of this Order with any
subpoenas served pursuant to the Order.
             8. Petitioners’ First Set of Requests for Production and First Set of
Interrogatories: Petitioners have served on all Respondents a First Set of Requests
for Production and First Set of Interrogatories, to which Legislative Respondents
interposed objections and claimed privileges, including the protections of the Speech
and Debate Clause. The Court, having reviewed the document requests and
interrogatories, concludes, based on the above legal analysis, that the Court lacks the
authority to compel Legislative Respondents to produce documents or provide
information responsive to the interrogatories, as all topics set forth therein fall within
the sphere of legitimate legislative activity under the Speech and Debate Clause of
the Pennsylvania Constitution. It is, therefore, unnecessary for the Court to address
the other objection and privileges raised by the Legislative Respondents.




                                            P. KEVIN BROBSON, Judge




                                           14